DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The present invention relates to…”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 16, it is not clear how the ‘at least one signaling device’ is “autonomous from the visual display” while also being “integrated in the display unit”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15 and 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111790 (Dainese) in view of US 2015/0227164 (Laycock et al.).

Regarding claim 1, ‘790 discloses: A garment (3) comprising an inflatable protective device (figs. 1, 3, 5 and 6), the inflatable protective device (figs. 1, 3, 5 and 6) comprising:
at least one inflatable bag (9, 12, 15) suitable for moving between a rest condition, wherein it is deflated, and an operating condition (this claimed function is inherent to anything that is “inflatable”), wherein it is inflated;
an inflator unit (1) designed for inflating the at least one inflatable bag (9, 12, 15);
sensors (not numbered but recited as ‘acceleration sensors’ and there various capabilities including monitoring for shocks and unexpected movements are recited in par. 68 among other paragraphs) designed for monitoring the user’s body for shocks or unexpected movements;
a control unit (5) designed for processing the data provided by the sensors (‘acceleration sensors’) and for activating the inflator unit (1) if, on the basis of the data received by the sensors (‘acceleration sensors’), a danger situation (“shocks and unexpected movements”) is identified;
characterized in that the garment (3) is provided with a display unit (2) which comprises an alphanumeric and/or graphical visual display (fig. 1 the screen of 2 is a ‘graphical display’ that does inherently provide the user with some message or symbol about the status of the device including simply being ‘on/off’) for providing the user with messages and/or symbols about the internal status of the inflatable protective device (figs. 1, 3, 5 and 6).
‘790 does not disclose wireless communication/connection between display unit and the control unit.
However, ‘164 is cited as it teaches explicitly, “The wearable technology may communicate wirelessly with one or more other devices or the Internet (par. 15).”
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 to include the teachings from ‘164 to provide the wearable device of ‘790 with added communications capabilities that do not require a ‘hardwired’ configuration for added versatility and mobility.
Regarding claim 2, ‘790 fully discloses: the display unit (2) is integrated (shown clearly in fig. 1) in an outer surface of the garment (3).
Regarding claim 4, ‘790 fully discloses in par. 53 and 61:  the display unit (2) comprises a user interface (push buttons 4); by acting on said user interface (push buttons 4) the user being able to switch on/off the display unit (2) and/or to enable/disable the activation of the inflator unit (1).
Regarding claims 5, ‘790 fully discloses in pars. 53-55, 61, and 72: the display unit (2) is connected to the control unit (5) via serial data communication lines (cables 7 and/or fiber optics sensors) for exchanging data between the display unit (2) and the control unit (5).
Regarding claim 10, ‘790 fully discloses in pars. 55, 68 and 72: the display unit (2) comprises a microprocessor (‘optoelectronics instrumentation’ of the unit 5, of which display and push buttons 4 are components, ‘analyzes the optic signals…’; ‘suitably processing the signals outputted to determine and control the protective means to respond to an accidental impact or crash’; and ‘to initiate i.e. turn on/off the system discloses the inherent presence of a microprocessor) designed for controlling which messages and/or symbols are to be displayed on the alphanumeric and/or graphical visual display (screen of the control unit 5 in fig. 1) on the basis of data sent to the display unit (2) by the control unit (5) including inputs from the user onto the push buttons 4 of the control unit.
Regarding claim 12, ‘790 fully discloses in fig. 1:  the display unit (2) comprises a fastening margin (outer margin of unit 5 which encompasses display unit 2) having an ergonomic curvature matching the curvature (fig. 1 shows display unit 2 as part of unit 5 having a curvature that “matches” that of the surface of the garment) of the surface of the garment (3) to which the display unit (2) is fastened.  
Regarding claims 3, 7, 11, 15 and 16, ‘790 does not teach claim 3, leds of claim 11 nor claims 15 and 16 but does teach the control unit 5 of which the display unit 2 is a part comprises “optoelectronics” or a microprocessor for analyzing data/signals received from the control unit 5, recited in claim 7.
The elements of claims 3, 7, 11, 15 and 16 not disclosed are to the signaling device, its lights and/or led lights of the display recited in these claims.
However, ‘164 is recited and it teaches: “a wearable technology that includes a display system. The wearable technology can be worn and is capable of displaying information drawn from multiple programmable devices and sensors. The wearable technology may be beneficial from a technology and fashion standpoint. For example, in one example embodiment, the wearable technology may include a flexible display device incorporated in an arm sleeve of a user, which may be worn around a wrist. The flexible display device may be used to check emails or text messages or to access information communicated from third parties. The display device may also display images such as team logos or patterns that may shift. Built-in and/or remote sensors can measure physiological conditions of the user. The physiological conditions may also be displayed to the user on the flexible display device. The wearable technology may also use the sensors to respond to changes in the environment and display shifting patterns or colors on the flexible display based upon changes in the environment (par. 14).”
This citation shows explicitly that the ‘790 device and ‘164 device are within the same field of endeavor and in fact provide many of the same results, performance and functions.
 ‘164 does teach, the display unit (102) comprises at least one signaling device (“an array of smaller displays that combine to form the display device 102” from par. 24) designed for supplementing the messages and/or symbols displayed on the alphanumeric and/or graphical visual display (“For example, the display device 102 may be composed of an array of about 1000 smaller display devices that may be individually integrated with the object 106 and communicatively coupled together (par. 24)”) and “The display device 102 may include any display or monitor that may be configured to receive data from the communication module 108 and to display at least a portion of the data. For example, the display device 102 may be composed of organic light emitting diodes (OLED), light emitting diodes (LED), electronic paper technologies, or any other suitable material or combination of materials (par. 22).”
This citation teaches the ‘signaling device’, ‘lights’, ‘leds’ required in claims 3, 7, 11, 15 and 16.
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 to include the teachings from ‘164 to provide the wearable device of ‘790 with added display and signaling capabilities to provide an improved wearable display device capable of displaying information drawn from multiple programmable devices and sensors.   
Regarding claim 6, ‘790 does teach display of data but does not specifically teach the data being displayed as text or words.  However, the examiner submits that surely all parties must concede that for a data display to display text or words must certainly be considered as a widely known and obvious modification to any type of data display device.  Including the most commonly known and obvious status text/words of the device being “on” or “off”.  Further, ‘164 explicitly teaches, “the data displayed may include a readout of sensed data collected by the sensor 114, a notification pertaining to the sensed data, or a notification or text of an incoming call, a text message, or an email message (par. 25).”  A ‘readout’ of the sensed data will inherently include ‘status’ words of the device as claimed.
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 to include the teachings from ‘164 to provide the wearable device of ‘790 with added display capabilities so as to provide the wearable device that can notify the wearer of various status of the wearable device.
Regarding claim 8, ‘790 as above does teach optoelectronics/microprocessor and control unit for analyzing/decoding data received from the control unit about internal status of the inflatable protective device.  ‘790 does not teach a memory within the microprocessor for storing messages/symbols data displayed on the device.
Surely the use of memory storage for data of any type in a microprocessor would be conceded by all parties as a common obvious modification to any microprocessor as data storage devices used with microprocessors have been commonly added to computers of all types since the inception of computers to provide users with a method to save desired data to preserve the data as desired.
Further, ‘164 does teach, “The communication module 108 may include a processor 120A and memory 122A and/or the display device 102 may include a processor 120B and memory 122B. The processors 120A and 120B included in the communication module 108 and the display device 102, respectively are commonly referred to as the processor(s) 120. Likewise, the memory 122A and 122B included in the communication module 108 and the display device 102, respectively are commonly referred to as the memory 122 (par. 32).”
The processor and display device of ‘164 are taught to include memory that will provide the claimed functionality of storing data displayed on the device.
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 to include the teachings from ‘164 to provide the wearable device of ‘790 with added memory capabilities so as to provide the wearable device that can preserve any data displayed by the device for ease of retrieval by the user of the device.
Regarding claim 9, ‘790 does teach all elements are connected by power lines or cables 7 and does teach “electric pulses” received by a solenoid valve of the inflator 1 to activate inflation of the inflatable bags 9, 12 and 15.  ‘790 does not explicitly teach the source of the power/electrical pulses as a battery.  Surely all parties would concede the clear obviousness of use of a battery as a power source in any type of device that requires electrical power to operate as batteries have been used for at least 150 years  to provide simple economic source of electricity to all types of devices.
Further, ‘164 explicitly states, “The user input 104 may also be coupled with a graphical user interface (GUI) which may be displayed on the display device 102 and interacted with through the user input 104. The GUI may be incorporated with a user interface system developed to operate with the display system 100. The user interface may also allow the user to customize the display for functional or aesthetic purposes. For example, the user interface may allow a user to change a color of the display device 102 or optimize the settings for increased battery life (par. 51).”  This recitation clearly shows that ‘164 does employ a battery as a power source for the wearable device.
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 to include the teaching of using a battery as a power source to provide the wearable device of ‘790 with simple economic and efficient electrical power as desired.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘790 in view of US 2015/0227164 (Laycock et al.) as applied to claims above, and further in view of US 2009/005503 (Carmeli).
Combined teachings of ‘790 in view of ‘164 do teach a microprocessor programmed for displaying on the graphical display personal information of the user in ‘real time’, i.e. at any point including inflation deployment and the potential use of added or external memory devices for storing data regarding the use of the wearable device but not specifically of data of the user.  
‘053 does teach, “an airbag deployment system 10 for a rider of a motorcycle or other recreational vehicle (e.g., all terrain vehicle, snowmobile, bicycle, personal watercraft, boat, roller blades, skateboard, snowboard, skis, etc.) is disclosed. As illustrated in FIGS. 1 and 2, the airbag deployment system 10 includes an airbag jacket or garment 12 having a front 12a and rear 12b. While the present disclosure is described in connection with an airbag jacket 12, it is understood that the airbag deployment system 10 disclosed herein is not limited to use with an airbag jacket and may be used with other garments containing airbags worn by a rider, such as, for example, a vest, pants, one piece or two piece body suit, or the like…
A controller 20 is preferably provided in the rear 12b of the airbag jacket 12 for processing signals received from various sensors on the airbag jacket and/or motorcycle (or other vehicle) to determine whether an event or condition has occurred that requires deployment of the airbags 14a-14f. Such conditions include an abnormal riding angle and/or an abnormal separation between the rider and the vehicle. These conditions may involve sudden and rapid increase in the distance between the vehicle and rider, and rapid acceleration/deceleration of the rider and/or vehicle. The airbag deployment system 10 may use a variety of sensors to recognize an abnormal separation event. The sensors may be mounted on or otherwise built into the jacket 12 and/or mounted on the vehicle…
Once the controller 20 identifies a deployable event (e.g., an abnormal separation), it will trigger one or more conventional activation devices built into the jacket 12 to rapidly inflate the airbags 14a-14f in the jacket to protect the rider. Conventional activation devices may include, for example, a firing pin that pierces the pressurized gas source 15a-15f (e.g., CO.sub.2 cartridge) in response to a deployment signal from the controller 20. When inflated, these airbags 14a-14f preferably hug or engulf the rider to absorb impact forces should the rider strike or otherwise collide with an object or the road.
At a minimum, the airbag deployment system 10 requires only one sensor-an accelerometer. The controller 20 receives a signal from the accelerometer indicative of the rider's acceleration and processes this signal at various stages of the ride. Since the rider is mounted on the vehicle during operation, the rider's acceleration is the same as the vehicle acceleration. The controller 20 compares the rider's acceleration/deceleration to a predetermined threshold and transmits a signal to deploy the airbags 14a-14f within jacket/garment 12 in the event that the rider's acceleration/deceleration exceeds the predetermined threshold. The airbags 14a-14f are then rapidly inflated with gas from pressurized gas source 15a-15f (e.g., CO.sub.2 cartridge) in response to the deployment signal from controller 20.
The acceleration/deceleration threshold may be determined by formula or read from memory storage by the controller 20. The threshold may depend on one or more factors, such as, for example, current speed v, weight/size of the rider and type/capability of the vehicle (pars. 18-26).”
“A high level diagram of a control unit 20 for controlling airbag deployment is illustrated in FIG. 3. The control unit 20 preferably includes a processor 21 that controls the overall operation of the control unit by executing computer program instructions defining such operation. The computer program instructions may be stored in a storage device 22 (e.g., magnetic disk) or any other computer-readable medium, and loaded into memory 23 when execution of the computer program instructions is desired. Controller 20 may also include one or more network interfaces 24 for communicating via a wired or wireless network with other devices (e.g., components/sensors in the system 10). Controller 20 may also include input/output ("I/O") devices 25, which represent various sensors located in the jacket 12 and/or on the vehicle, activation devices for releasing the pressurized gas source 15a-15f into the airbags 14a-14f, and devices allowing for user interaction with controller 20 (e.g., display, keyboard, mouse, speakers, buttons, etc.). One skilled in the art will recognize that the controller 20 illustrated in FIG. 3 is illustrative and that the controller 20 may contain additional components (par. 23).”
These citations from ‘053 do teach microprocessor; additional memory of an external storage device for storing personal information of the user’s weight/acceleration/position; and a display being part of the controller; all operating to allow a wearable device that reacts to data stored about the user so as to provide the wearable device the ability to process the stored data against real time data and an predetermined unacceptable threshold to trigger a deployment of inflatable protecting means within the wearable device.
Therefore it would have been obvious to one of ordinary skill in the art of wearable technologies at the time of filing the invention to modify the teachings from ‘790 in view of ‘164 to further include the teachings from ‘053 to provide a wearable device that reacts to data stored in external memory about the user so as to provide the wearable device the ability to process the stored data against real time data and a predetermined unacceptable threshold to trigger a deployment of inflatable protecting means within the wearable device.



Examiner’s comments
These claims are near verbatim to claims from parent application 16/314,140 dated 12/28/2018 that were addressed in a non-final rejection in that application dated 6/30/2020.  The only difference is that previous claim 1 and claim 7 from the claim set dated 12/28/2020 are combined and are now presented as current claim 1. 
So all rejections above are the same as rejections from non-final rejection dated 6/30/2020, now mapped to current claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous wearable display and protection devices are attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732